 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that Kreamelmeyer is not a supervisor, and we overrule thechallenge to his ballot.Prior to December 1953, Hughes was a supervisor. Since that time,however, she has spent all of her time doing rank-and-file work, andno one works under her supervision.We find that Hughes is not asupervisor, and we overrule the challenge to her ballot.Ramsey is engaged in the repair of machinery in the plant.We findthat he is a maintenance employee, and included in the appropriateunit.Accordingly, we overrule the challenge to his ballot.As we have overruled the challenges to certain ballots, we shalldirect that these ballots be opened and counted.[The Board directed that the Regional Director for the ThirteenthRegion shall open and count the ballots cast by Dosch, Hough, Sellers,Sebring,Kreamelmeyer, Hughes, and Ramsey and thereafter pre-pare and serve upon the parties to this proceeding a supplementaltally of ballots, including therein the count of said ballots.]PHILADELPHIA ELECTRICCOMPANYandINTERNATIONALBROTHERHOODOF ELECTRICALWORKERS, AFL,PETITIONER.Case No. 4-RC-2309.October 12,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William Naimark, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests, in effect, a systemwide unit of all physicalemployees engaged in production and maintenance work at the Em-ployer's electric generating stations and steam heating plants, includ-ing small groups of fringe employees designated as substation opera-tors,' and store employees and telephone operators working at theI See footnote5, infra110 NLRB No 37. PHILADELPHIA ELECTRIC COMPANY321generatingstations or steam heating plants.2The Petitioner doesnot seek to represent gas production employees,3 gas and electric trans-missionand distribution employees, nor, with they exception of theabove-mentioned store employees and telephone operators, any of theEmployer's service or administrative department employees.The Employer at the hearing moved to dismiss the petition on theground that a systemwide unit of all gas, electric, and steam produc-tion and distribution employees is the only appropriate unit, becauseof the high degree of integration of its operations,and anallegedhistory of collective bargaining on the more comprehensive basis.The Employer is a public utility engaged in the production, distri-bution,and sale ofgas, steam heat, and electric energy.The two.production departments of the Employer are its gas and electric oper-ationsdepartments'The employees of the production division ofelectric operations, designated as the station operating department,and herein called SOD, comprise substantially the unit sought by thePetitioner.The SOD has control over all generating stations andsteam heating plants, and about 40 substations.'The Employer operates 4 gas plants, 7 electric generating stations,and 3 steamheating plants.The generating stations are integratedinto a singlepower grid through interconnecting cables, aerial lines,,and substations.All major bulk power transmission facilities andsubstationsare linked with all of the generating stations into a singlepool forthe common supply of electric energy to the consumers. Theelectricity produced at the powerplants is relayed to substationswhich in turn redistribute the electricity, or change its voltage eitherfor transmission to other locations or for ultimate distribution tothe consumer.The threesteamheating plants and the Schuylkillgenerating sta-tionproduce steam heat for sale to consumers; all generating stations,includingthe one at Schuylkill, as well as all gas plants, also producethe steam necessary to operate their own generating equipment.'2 All proposed inclusions,with the exception of store and telephone employees,who re-spectively come under the jurisdiction of the stores and telephone divisions of the serviceoperations department, are part of the station operating department of electric operations"The gas department has no separate maintenance division,which means that some 20,maintenance employees from the station operating department of electric operations havebeen permanently assigned to the gas plants where they do the necessary maintenancework while remaining under the technical supervision of the station operating depart-mentThe Petitioner does not seek any of these employees.4 purely administrative departments6 There are more than 400 substations throughout the system,only 31 of which are con-tinuously attendedOf the 40 substations under SOD control, about 25 are attended, only9 of which are located within the confines of the generating station enclosuresEmployeesin these 9 substations are the only substation personnel which the Petitioner seeks torepresent0Although the boiler plant personnel at the gas stations may perform functions similarto those of comparable personnel at the generating stations and steam heating plants, the338207-55-vol 110-22 322DECISIONSOF NATIONALLABOR RELATIONS BOARDEach electric production unit is separate and consists of a fenced-in area which encloses the structures connected with the productionof electricity, as well as high-line substations attended by stationoperating personnel.Admission into these enclosures is generallyrestricted to regular generating station personnel, who all hold per-manent passes; employees from other departments and visitors mayenter only by special permission, and must wear identification badgeswhile on the premises.Each generating station has a detachment of 3 or 4 store employeeswho supply materials and equipment as needed.Although technical-ly under the supervision of the stores division of service operations,they all work and expect to progress within the generating stations.Each generating station also has assigned to it from the telephonedivision of service operations telephone operators who are relievedduring their off-hours and days of rest by station operating personnel.Promotions and transfers of employees are frequent within SOD,and are handled at the department level. The comparatively insignifi-cant number of transfers between the Employer's various depart-ments' are controlled by the central personnel office and, in each case,have resulted from specific employee requests rather than from theoperational requirements of the various departments.Systemwide industrial units are generally considered as the opti-mum units in public utilities.'Under proper circumstances, however,units of a lesserscope have been held appropriate,' particularly where,as here, no labor organization is seeking to represent the Employer'semployees on a more comprehensivebasis.1°In this case, the record indicates that gas production is carriedon as adistinct part of the Employer's operations; it shows furtherthat there is a higher degree of integration between the Employer'selectric and steam heating plants than between its gas productionplants and its other two types of installations.Thus, conditions ofwork, wages, and promotion schedules are identical at all of the gener-ating stations, and steam heating plant employees have job classifica-tions and schedules comparable to those of boilerroom employees atthe generating stations, whereas classifications and rates of pay atthe gas plants differ from those at the generating stations and steamlatter are more highly paid because the electric and steam plant boilers are larger thanthose in the gas plants and consequently call for higher classifications7 During the past 10 years,there have been 52 transfers from generating stations toother departments,and 10 transfers from steam heating plants to other departments. Inthe same period, 28 transfers took place from other departments to generating stations, and6 from other departments to steam heating plants.Almost all of these transfers weremade at the entrance level and few resulted in promotions or upgrading of the employeeinvolved.8SouthernColorado Power Company,104 NLRB 926;PacificGasand Electric Company,87 NLRB 257.8 See,for example,West Texas Utilities Company, 97NLRB 184.Southwestern BellTelephone Company,108NLRB 104110Oklahoma Gas and Electric Company,86 NLRB 437. PHILADELPHIA ELECTRIC COMPANY323heating plants.Furthermore, the unit sought reflects both adminis-trative and geographical lines of demarcation in that all proposedinclusions either come under the jurisdiction of the station operatingdepartment, or work within the confines of the power or steam heatingplants, or both.The Employer, as has been indicated, asserts an alleged history ofbargaining on a broader basis as a ground for finding that the unitsought here is not appropriate. Independent Group Association has,since 1942, met regularly with management for the purpose of in-formally discussing employees' grievances, and has been instrumentalin obtaining a number of benefits for the Employer's employees.However, no formal contract has ever been negotiated or executed asa result of this relationship. In fact, the only bargaining that hasresulted in a contractual relationship has been between the Petitionerand the Employer for the Chester generating station alone.ilWenote also that Independent Group Association has not intervened inthis proceeding.Therefore, we find, contrary to the Employer's con-tention, that the informal representation of the type involved heredoes not establish a pattern of collective bargaining sufficient to pre-clude the appropriateness of a unit on some other basis.i2On the basis of the facts set forth above, and upon the entire record,we find that the employees in the requested unit constitute a homo-geneous, identifiable, departmental group with a community of in-terest separate and apart from that of other employees of the Em-ployer, and that they constitute an appropriate bargaining unit.Accordingly,we find that all production 13 and maintenance 14employees at the Employer's generating stations and steam heatingplants, all SOD substation operators at each of the generating sta-tions,,' and all employees permanently assigned to the generating sta-11 See footnote18,infra.12Aerovox Corporation,93 NLRB 1101"The 1'inployer at the hearing sought toexclude from any unit found appropriate thefollowing categoriesof employees employedat its generating stations on the ground oftheir alleged supervisory status- Chiefboiler operators,chief assistant running engineers,chief electrical mechanics,and chiefhoisting engineers.A similar contention was madeby the Employer inPhiladelphia Electric Company,95NLRB 71, withrespect to employeesin the samejob classifications at its Chester generatingstationInview of theinconclu-siveness ofthe record with respect to the exactnature of their duties,the Board in that casemade no determination as to the supervisory status of these employees and permitted themto vote subject to challenge.The record in the instant proceeding again fails to supply theinformation necessaryto enableus to pass upon this question.We shall, therefore, per-mit all employees in the above-listed categoriesto votesubject to challenge.14All maintenance personnelunder themaintenance division of SOD are included in theunitTheyconsist of small groups of maintenance employeesattachedto each ofthe elec-tric plants,and of a roving maintenanceforce headquarteredat the Schuylkill generatingstation whichis sent outto the various powerplants to supplementthe maintenance forcesalreadystationed thereAlso included areall steam line repairmenin the cityof Phila-delphia under the steam heating divisionof SOD Steamlines at the Employer's two steamheating plants outside of Philadelphia are servicedby T&Demployees from the gas depart-ment,these employees are accordingly excluded.15The record,it is true,plainly indicates that the function of substations is essentiallyone of transmission and distribution,and that if,for organizational purposes,some of the 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions and steam heating plants from the stores and telephone divi-sions, but excluding all gas production employees,", electric and gas:transmission and distribution employees, service employees,14 profes-sional employees, employees covered by existing collective-bargain-ing agreements,", clerks, guards, and supervisors as defined in the-Act, constitute a unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERMURDOCK took no part in the consideration of the aboveDecision and Direction of Election.Employer's substationshave beenplaced underSOD ratherthan under T&D, this has beenthe result of a historicalaccidentwhich has little todo with functional aspects of theEmployer's operations.Nevertheless, we find thatemployees employed inthe 9substa-tions adjacentto thegenerating stationsproperly belong in theunit because,unlike T&Dor other SODsubstationemployees,theyare part of the physicallyidentifiablegroup work-ing withinthe generating stationenclosuresand remainin constanttouchwith generat-ing stationpersonnelwith whom they have a stronger communityof interestthan withany othergroupsof employees.19Maintenance personnel from the maintenance divisionof SOD whoare attached to-the gas plants are likewise excludedfrom the unitbecause their interests are more closelyallied to those of gas department employees than to those of electricdepartment employees.17This exclusion refersto serviceemployeesother thanstores and telephone divisionsemployees stationedwithin the electricand steam heating plants.18As a result of a 1901 Board-directed election, the Petitioner herein was certified asthe bargaining representative of all productionand maintenanceemployees at the Em-ployer's Chestergenerating station.SeePhiladelphia Electric Company, supra.SNOWFLAKE BAKERY CORPORATION OF HAWAII, LIMITEDandINTERNA-TIONAL LONGSHOREMEN AND WAREHOUSEMEN UNION, LOCAL 142,PETITIONER'SNOWFLAKE BAKERYCORPORATION OF HAWAII, LIMITEDandHAWAIITEAMSTERS AND ALLIED WORKERS, LOCAL996,AFL,PETITIONER.2Cases Nos. 37-RC-247 and 37-RC-248.October 12, 1954Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeDavid Karasick, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.1Herein called ILWU.2Herein called Teamsters.110 NLRB No. 42.